In an automobile negligence action by plaintiff wife to recover damages for personal injuries and by her husband for medical expenses and loss of services, defendants appeal from an order of the Supreme Court, Nassau County, dated September 19, 1960, granting plaintiffs’ motion, pursuant to rule 113 of the Rules of Civil Practice, for summary judgment. Order affirmed, with $10 costs and disbursements. On the undisputed evidence it appears that the automobile operated by the female plaintiff was proceeding at a speed of about 25 miles an hour toward an intersection controlled by a traffic signal light. At a distance of at least 35 or 40 feet from the intersection, she applied her brakes in obedience to an amber traffic signal and brought her automobile to a stop at the intersection. The collision occurred because defendant Di Meo, operating a truck owned by the defendant corporation, when he was about two car lengths behind plaintiffs’ automobile, “more or less figured she was going to ° * * cross the light”, and did not apply the truck’s brakes until plaintiffs’ automobile had stopped. We are *504in agreement with the Special Term that under the circumstances the defendant Di Meo was guilty of negligence as a matter of law; that his negligence was the sole proximate cause of the accident; and that there was no question of fact which required a trial. Nolan, P., J., Beldoek, Ughetta, Kleinfeld and Pette, JJ., concur.